Citation Nr: 9925646	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  94-01 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD), prior to July 16, 1996.

2.  Entitlement to an increased rating for anxiety reaction 
with PTSD, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to January 
1980.

This appeal stems from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  This case has previously been remanded by 
the Board of Veterans' Appeals (Board) for further 
development, most recently in April 1997.  

In October 1998, the veteran reported, in writing, that the 
action taken by the RO satisfied his appeal with respect to 
his claim for an increased rating for his right knee 
disability.  Accordingly, that issue is no longer before the 
Board for appellate consideration.  38 C.F.R. § 20.204 
(1998).

In November 1994, the veteran had a hearing before the 
undersigned.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Prior to July 16, 1996, the service-connected anxiety 
with PTSD was manifested by episodic anxiety attacks 
productive of no more than a moderate level of social 
impairment and no more than mild occupational impairment.

3.  The veteran's anxiety with PTSD is currently manifested 
by panic attacks, impaired sleep, irritability, a dysphoric 
mood, and social withdrawal, productive of no more than 
severe social and moderate industrial impairment with reduced 
reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for anxiety reaction with PTSD, prior to July 16, 1996, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Codes 9400, 9411 (1996). 

2.  The criteria for a rating in excess of 50 percent for 
anxiety with PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Codes 9400, 9411 (1998); 38 C.F.R. §§ 4.7, 4.132, Diagnostic 
Codes 9400, 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an increased rating for anxiety with 
PTSD is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  In this 
regard, where (as here) entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although the recorded history of a 
disability must be considered in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

During the course of the appeal, VA issued changes with 
respect to the criteria for rating mental disorders.  61 Fed. 
Reg. 52695-52702 (1996) (now codified at 38 C.F.R. § 4.130 
(1998)).  Those changes were effective November 7, 1996, and 
were considered by the RO.  The Board will consider the claim 
for an increased rating for anxiety with PTSD under both sets 
of regulations.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), VA O.G.C. Prec. Op. No. 11-97 (Mar. 25, 1997).  
However, in Rhodan v. West, 12 Vet.App. 55 (1998), it was 
held that the new rating criteria regarding mental disorders 
could not have retroactive application prior to November 7, 
1996.  Therefore, in this case, the Board has evaluated the 
disability at issue under the old criteria both prior to and 
from November 7, 1996, and under the new criteria only from 
November 7, 1996.

Prior to November 7, 1996, the service-connected anxiety 
disorder with PTSD was rated in accordance with 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 and 9411.  Under those codes, a 
10 percent evaluation was warranted for less than the 
criteria for a 30 percent evaluation with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent rating was warranted for 
definite social and industrial impairment.  A 50 percent 
rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and, where, by reason of psycho 
neurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
warranted when the ability to establish or maintain effective 
or favorable relationships with people was severely impaired.  
In such cases, the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  

A 100 percent rating was warranted for anxiety with PTSD, 
when the attitudes of all contacts, except the most intimate, 
were so adversely affected as to result in virtual isolation 
in the community; or there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy in a 
profound retreat from mature behavior; or the veteran was 
demonstrably unable to obtain or retain employment.

Under 38 C.F.R. § 4.130, Diagnostic Codes 9400 and 9411 
effective from November 7, 1996, a 50 percent rating is 
warranted for anxiety with PTSD when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for anxiety with PTSD when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent disability 
rating is warranted when there is total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Service connection was established for anxiety reaction by a 
rating decision in May 1980.  A noncompensable evaluation was 
assigned effective from January 1980.  By the rating decision 
on appeal in November 1992, service connection was 
established for PTSD, and the rating for the service-
connected psychiatric disability was increased to 10 percent, 
effective from February 1992, the date of receipt of the 
claim.  A rating decision on appeal assigned a 50 percent 
rating for the disability at issue effective from July 16, 
1996.

Medical records from John W. Rollings, M.D., a Physician and 
Surgeon, show that from the mid-1980's to 1990, the veteran 
was treated on several occasions for anxiety attacks, 
manifested primarily by palpitations and tremulousness.  
However, the veteran did not receive any counseling or 
psychiatric treatment for those attacks, nor did he receive 
any medication.  Indeed, there is no evidence on file that 
the veteran has received any treatment since December 1990 
for any psychiatric problems, including his service-connected 
anxiety with PTSD.

More recent evidence shows that the veteran has undergone 2 
VA social and industrial surveys (April 1992 and November 
1997) and several VA psychiatric/psychological examinations 
(May 1992, July 1996, and November 1997) to determine the 
extent of his anxiety with PTSD.  He and his wife have also 
testified as to the current impact of his psychiatric 
disability.  The evidence shows that the primary 
manifestations of that disability are panic attacks, 
irritability, impaired sleep, intrusive thoughts of Vietnam, 
a dysphoric mood, and social withdrawal.  All of the 
examiners concur that the veteran's psychiatric problems are 
productive of greater social than industrial impairment.  
While the VA examiner in May 1992 found a moderate level of 
social impairment, and the latest examiners characterize the 
veteran's social problems as "severe," neither the former 
regulations, nor the current regulations permit the 
assignment of a disability evaluation solely on the basis of 
the degree of social impairment.  38 C.F.R. § 4.126(b) 
(1998).  Rather, disabilities are considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. 
§ 4.2.  

The former regulations specifiy that the degree of social 
impairment is relevant only in so far as it affects 
industrial capabilities.  38 C.F.R. § 4.129 (1996).  In a 
report of a social and industrial survey dated in April 1992, 
the social worker noted the veteran was definitely socially 
impaired, but that he had been able to function "well" in 
the industrial sphere.  Consistent therewith, the psychiatric 
examiner in May 1992 reported the veteran had "probably only 
a mild if any impairment of occupational capabilities."  In 
view of the foregoing, it is clear that the preponderance of 
the evidence dated prior to July 16, 1996 is against an 
evaluation greater than 10 percent for the disability at 
issue under the old rating criteria.

Although the social worker who conducted the November 1997 VA 
social and industrial survey concluded that the veteran was 
severely socially impaired, it was opined that he could have 
moderate to severe industrial impairment.  Significantly, on 
VA clinical psychiatric examination that same month, the 
veteran was assigned an overall Global Assessment of 
Functioning (GAF) score of 45, interpreted as indicating 
serious impairment in social functioning, and only moderate 
occupational impairment. Accordingly, there is no basis under 
the former regulations for a rating greater than the current 
50 percent.  

Similarly, the new regulations do not provide a basis for a 
rating in excess of 50 percent.  Although the veteran and his 
wife have testified that his psychiatric disability has had a 
significant adverse impact on his life, there is simply no 
objective evidence that he is deficient in most areas.  There 
are no reported deficits in his judgment or thinking, and 
there is no evidence of suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  While the most recent psychiatric examiner has 
stated that the veteran's strengths make it difficult to 
realize the full extent of his psychiatric impairment, the 
Board cannot discount those strengths and, in fact, must 
weigh them in determining the veteran's overall level of 
disability.  38 U.S.C.A. § 5107(b) (1991); 38 C.F.R. § 4.6 
(1998).  Despite the his various psychiatric manifestations, 
including panic attacks, irritability, and impaired 
socialization, the evidence shows that the veteran has 
adapted rather well to the stresses of daily living and is 
able to function quite independently.  The evidence shows 
that he is well-oriented and has a stable, long-term 
marriage; satisfactory relations with his children; and 
steady employment as a long-haul truck driver.  The Board 
does not deny that the veteran's psychiatric disability has 
had a significant impact on his life; however, the current 
evidence simply does not meet or more nearly approximate the 
revised schedular criteria for an increased rating.

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to his anxiety with PTSD.  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).  

The veteran has testified that his panic attacks adversely 
affect his employment as a truck driver, and there is 
evidence that he could not function as well in a job which 
requires greater social interaction.  However, it should be 
noted that disability evaluations are not job-specific.  
Rather, they represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  In this regard, it should be also be noted 
that there is no recent documentation of work missed by the 
veteran or of recent termination from employment, mutual or 
otherwise, because of his anxiety with PTSD. 

Finally, there is no evidence that the veteran has required 
frequent hospitalization for that disability.  Indeed, he 
steadfastly refuses treatment, to include medication, and 
there is no record of any treatment for that disorder since 
1990.  In essence, the record shows that the manifestations 
of his anxiety with PTSD are those contemplated by the 
schedular evaluation noted above.  Accordingly, the Board 
finds no reason for referral of this case to the Director of 
VA Compensation and Pension purposes for a rating outside the 
regular schedular criteria.


ORDER

Entitlement to a rating in excess of 10 percent for anxiety 
with PTSD, prior to July 16, 1996, is denied.

Entitlement to a current rating in excess of 50 percent for 
anxiety with PTSD is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

